Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2020 and 09/20/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heller et al, US 20130082244 A1.
Pertaining to claim 1, Heller  teaches ( see fig.1,4,6) a light-emitting device comprising, in sequence, a cathode, an electron transport layer, a light-emitting layer, and an anode,
the light-emitting device further optionally comprising an electron injection layer between the cathode and the electron transport layer,
wherein:
the electron transport layer contains particles and a non-particle electron transport material, a refractive index of light n1 at a wavelength of 550 nm of a material that constitutes the particles and a refractive index of light n2 at a wavelength of 550 nm of the non-particle electron transport material satisfy the following relation: n1-n2<-0.15, 
the particles have a Z-average size of 110 to 300 nm as determined by dynamic light scattering ( see para 0016-0020,0026-0039), and
but is silent  about the proportion of the particles is 1 to 200 parts by mass relative to 100 parts by mass of the electron transport material.
However, the ordinary artisan would have recognized the particle range  to be a result effective variable affecting the proportion of the particles by mass.  Thus, it would have been obvious to choose  within the claimed range, since optimum or workable 

Pertaining to claim 2, Heller  teaches ( see fig.1,4,6) The light-emitting device according to claim 1, wherein the refractive index of light n1 at a wavelength of 550 nm of the material that constitutes the particles is 1.5 or less ( see para 0037).
Pertaining to claim 3, Heller  teaches ( see fig.1,4,6) The light-emitting device according to claim 1, wherein the particles are silica particles ( see para 0030).

Allowable Subject Matter
Claim4-5,7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819